DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1 (Currently Amended)
Claims 2-4 and 6-12 (Original)
Claim 5 (Canceled)

Allowable Subject Matter
Claims 1-4 and 6-12 are allowed.
Regarding claim 1, prior arts do not suggest or teach, among other claimed allowable features, “wherein the mode switching circuit comprises:
a first operational amplifier, comprising a first input node, a second input node, and an output node, wherein the first input node of the first operational amplifier is coupled with the third node point, and the second input node of the first operational amplifier is configured to receive a first reference voltage;
a second operational amplifier, comprising a first input node, a second input node, and an output node, wherein the first input node of the second operational amplifier is coupled with the second node point, and the second input node of the second operational amplifier is configured to receive the first reference voltage;

a fourth transistor, comprising a first node, a second node, and a control node, wherein the first node of the fourth transistor is coupled with the second node of the third transistor, the second node of the fourth transistor is coupled with the output node of the second operational amplifier, and the control node of the fourth transistor is coupled with the output node of the first operational amplifier.”, in combination with all other elements recited in claim 1.
Claim 2-4 and 6-12 are also allowed as it further limits allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG V BUI/
Examiner, Art Unit 2859
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        April 8, 2021